

TERM LOAN NOTE FOR WORKING CAPITAL


$1,000,000.00
March 21, 2018



This Term Loan Note for Working Capital of Borrower (this "Working
Capital Note") is being issued pursuant to Section 8.11(a) of that certain
Agreement and Plan of Merger, among Borrower, Cartesian Holdings, LLC and
Cartesian Holdings, Inc., dated the date hereof (the "Merger Agreement"). 
Initially capitalized terms shall have the meanings ascribed to them in the
Merger Agreement unless otherwise defined in this Working Capital Note.
FOR VALUE RECEIVED, the undersigned, CARTESIAN, INC., a Delaware corporation
("Borrower"), hereby promises to pay to the order of Auto Cash Financing, Inc.,
a Delaware corporation ("Lender," which term shall include any subsequent holder
or transferee of this Working Capital Note), at Lender's office c/o Blackstreet
Capital Holdings, LLC, 5425 Wisconsin Avenue, Suite 701, Chevy Chase, MD 20815,
in lawful money of the United States, on the dates hereinafter provided, the
principal sum of up to ONE MILLION AND NO/100 DOLLARS AND NO CENTS
($1,000,000.00) or, if less, the aggregate unpaid amount of all advances of
Lender made to Borrower, together with interest on the principal amount
outstanding hereunder from time to time, from the date hereof to and including
the date such principal sum is paid in full, at the Applicable Annual Rate. 
Advances under this Working Capital Note shall be made as specified in
Section 8.11(a) of the Merger Agreement.  As used herein, the term "Applicable
Annual Rate" shall mean a rate per annum equal to ten percent (10%).  Such
principal and interest shall be due and payable as follows:
(i) Principal.  Unless sooner accelerated pursuant to the terms hereof, the
entire outstanding principal amount of this Working Capital Note (together with
any and all other amounts then owing pursuant to or in connection with this
Working Capital Note, including, without limitation, all accrued and unpaid
interest) shall be due and payable in full on the earlier of (a) the Closing
Date, (b) the date the Merger Agreement is terminated in accordance with its
terms, or (c) September 30, 2018 (the "Maturity Date").
(ii) Interest.  In addition to the payment of principal set forth above,
interest on this Working Capital Note shall be due and payable in arrears on the
first day of each calendar month beginning May 1, 2018.  Such interest shall be
computed on the basis of a year of three hundred sixty (360) days for the actual
number of days elapsed.
Amounts borrowed under this Working Capital Note, once repaid, may not be
re-borrowed.
If Borrower shall fail to pay any principal of or interest on this Working
Capital Note when due, such unpaid amount shall bear interest, payable on
demand, at the Applicable Annual Rate plus five percent (5%) per annum. In
addition, for each calendar month that Borrower fails to pay any principal of or
interest on this Working Capital Note after September 30, 2018, Borrower shall
issue to Lender warrants to purchase shares of Common Stock of the Company, at
an exercise price of $0.01 per share, with the number of such shares being equal
to one percent
1

--------------------------------------------------------------------------------



(1%) of the fully diluted Common Stock of the Company as of the date of such
determination; provided, however, that the aggregate warrants issuable by
Borrower to Lender hereunder shall in no event exceed ten percent (10%).
The payment and performance of any and all obligations under this Working
Capital Note are secured by a perfected security interest in the Collateral (as
defined in the Security Agreement and the Debenture, as applicable), subject to
the Permitted Encumbrances (as defined in the Security Agreement) and the
limitations set forth in Section 3(d) of the Security Agreement.
Notwithstanding anything to the contrary contained herein, in no event shall the
total of all charges payable under this Working Capital Note, which are or could
be held to be in the nature of interest, exceed the maximum rate permitted to be
charged under applicable law.  Should the Lender receive any payment which is or
would be in excess of that permitted to be charged under any such applicable
usury law, such payment shall have been, and shall be deemed to have been, made
in error and shall automatically be applied to reduce the principal balance
outstanding on this Working Capital Note or refunded if such principal has
already been paid in full.
If any payment of this Working Capital Note becomes due and payable on a
Saturday, Sunday, or business holiday in the State of Delaware, the maturity
thereof shall be extended to the next succeeding business day, and interest
shall be payable thereon at the rate herein specified during such extension.
Except as otherwise provided in this Working Capital Note, this Working Capital
Note may be prepaid in whole at any time or from time to time in part, with
accrued interest to the date of such prepayment on the amount prepaid, without
premium or penalty.
All payments hereunder shall be applied first to the payment of interest accrued
and unpaid, then to the repayment of principal outstanding and unpaid.
If (i) Borrower fails to pay any of its obligations under this Working Capital
Note when due hereunder and such failure is not cured within three (3) business
days thereafter; (ii) Borrower shall (a) commence any case, proceeding or other
action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding‑up, liquidation, dissolution, composition, or
other relief with respect to it or its debts, or (b) commence any case,
proceeding, or other action seeking appointment of a receiver, trustee,
custodian, or other similar official for it or for all or any substantial part
of its assets, or (c) make a general assignment for the benefit of its
creditors; (iii) there shall be commenced against Borrower any case, proceeding
or other action of a nature referred to in clause (ii) above that (a) results in
the entry of an order for relief or any such adjudication or appointment, or
(b) remains undismissed, undischarged, or unbonded for a period of ninety (90)
days; (iv) there shall be commenced against Borrower any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint,
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
2

--------------------------------------------------------------------------------



vacated, discharged, or stayed or bonded pending appeal within ninety (90) days
from the entry thereof; or (v) the failure of the Offer Acceptance Time to occur
prior to the termination of the Merger Agreement in accordance with Section 10
thereof;
then, upon two (2) days' notice of such occurrence by Lender to Borrower, Lender
hereof may declare the outstanding unpaid principal balance and all accrued and
unpaid interest hereof immediately due and payable and Borrower shall, subject
to the restrictions and limitations contained herein, immediately pay to Lender
all such amounts, with interest accrued but unpaid thereon to the date of
payment in full at the applicable rate provided herein.
Notwithstanding anything to the contrary herein, in the event of any termination
of the Merger Agreement arising from the failure of the Offer Acceptance Time to
occur by the Initial Expiration Time, Borrower (i) shall not be required to pay
the outstanding unpaid principal balance and all accrued and unpaid interest
hereof until the earlier of (a) 120 days following termination of the Merger
Agreement and (b) September 30, 2018, and (ii) agrees to pay to Lender an
extension fee in cash equal the sum of $250,000 and all out-of-pocket fees and
expenses (including reasonable and customary fees, expenses and disbursements of
counsel for Lender and Lender's representative) incurred by Lender and its
representatives including, but not limited to, Blackstreet Capital Holdings, LLC
in connection with the preparation, negotiation, and administration of the
Merger Agreement (collectively, the "Extension Fee"); provided, however, that if
a Termination Fee has been paid under the Merger Agreement to Parent, or a
Person designated in writing by Parent, such payment shall offset the Extension
Fee on a dollar for dollar basis.
Without limiting the foregoing paragraph, Borrower agrees to pay all
out-of-pocket fees and expenses incurred by Lender and its representatives
including, but not limited to, Blackstreet Capital Holdings, LLC (including
reasonable and customary fees, expenses and disbursements of counsel for Lender
and Lender's representative) for all collection of this Working Capital Note,
court costs, and reasonable attorney fees and disbursements (whether or not
litigation is commenced) that may be incurred in connection with the collection
or enforcement of this Working Capital Note.
Borrower hereby waives presentment, demand for payment, notice of dishonor,
protest and notice of protest of this Working Capital Note, and agrees to pay
all costs of collection when incurred, including reasonable attorneys' fees,
whether suit be brought or not.  No alteration, amendment or waiver of any
provision of this Working Capital Note made by agreement of Lender and any other
person or party shall constitute a waiver of any other term hereof, or otherwise
release or discharge the liability of Borrower under this Working Capital Note. 
This Working Capital Note may not be changed or terminated orally.
Time is of the essence as to all dates set forth herein.
This Working Capital Note shall be governed by and construed in accordance with
the laws of the State of Delaware applicable to contracts made and to be
performed therein.
[SIGNATURE FOLLOWS ON NEXT PAGE]
3

--------------------------------------------------------------------------------

In witness hereof, this Working Capital Note has been executed and delivered as
of the 21st day of March, 2018 and effective as of the date first written above.
 
 

  CARTESIAN, INC.           
 
By:
 /s/  Donald J. Tringali       Name Donald J. Tringali       Title   Executive
Chairman          



 




4